 DECISIONS OF NATIONAL LABOR RELAl IONS BOARDReinforcing Iron Workers, Local Union 426, Interna-tional Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO and Gerald L.Carpenter and Brown Bros., Inc., Party in Interest.Case 7-CB-3883September 7, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PI!NEI.I.OAND TRUESDAI.EOn June 5, 1978, Administrative Law Judge WalterH. Maloney, Jr., issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his remedy2and recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Reinforcing Iron Workers,Local Union 426, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, Flint, Michigan, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect Standard Dry t'Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). forthe rationale on interest payments to be made on the backpay owed toGerald 1.. Carpenter.DECISIONFINDINGS OF FACTSIATEMENT OF THiE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on to be heard before me at Detroit, Michi-gan, on February 15, 1978, upon an unfair labor practicecomplaint.' issued by the Acting Director for Region 7,which alleges that Respondent Reinforcing Iron Workers,Local Union 426, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO(herein sometimes called the Union or Local 426)2 violatedSection 8(b)(1)(A) and (2) of the Act. More particularly, thecomplaint alleges that the Respondent told the ChargingParty, a non-member of the Union, that if he continued towork at a particular jobsite the Respondent would picketthe project; and that the Respondent unlawfully causedBrown Bros., Inc., to discharge the Charging Party becausehe was not a member of the Union. The Respondent deniesthese allegations and asserts that any contact it had withthe Charging Party's employer was designed simply to en-force lawful provisions of its collective-bargaining agree-ment relative to a restriction upon the hiring of persons whohave not passed a journeyman's equivalency examination.Upon these contentions, the issues herein were joined.A. The Unfair Labor Practices AllegedBrown Bros., Inc., has been a heavy construction con-tractor in and about the State of Michigan for many years.Through the Association of General Contractors of Michi-gan it is and has been a party to a series of contracts withLocal 426 governing the employment of ironworkers in theterritory over which Local 426 asserts jurisdiction, namelythe eastern half of the lower peninsula of Michigan. At thepresent time, Brown Bros. is undertaking a long-term proj-ect under contract with the Army Corps of Engineers calledthe Flint River Flood Control Project. This project requiresBrown Bros. to construct two bridges and a dam, togetherwith a park beautification project, along the Flint River inand near the city of Flint. At the time here in question,Brown Bros. was employing four ironworkers on this proj-ect, all of whom were members of Local 426.Charging Party Gerald L. Carpenter had worked as ajourneyman ironworker for Brown Bros. and other unioncontractors in the State of Michigan throughout the middleof the sixties and the early seventies. The General Counselproduced letters indicating the following employment his-tory of Carpenter (by employer, year, and hours worked) inthe ironworking trade in Michigan in the years 1967-72:A. Z. Shmina & Sons, 1967-1,520 hours, 1968-1,515hours, and 1969-729 hours; and Great Lakes ContractingI The principal docket entries in this case are as follows: Charge filedherein against the Union by Gerald L. Carpenter. an individual, on July 25,1977; amended charge filed on September 9, 1977; complaint issued by Act-ing Regional Director, Region 7, on September 14, 1977; Respondent's an-swer filed on October 7. 1977; hearing held in Detroit, Michigan, on Febru-ary 15, 1978: briefs filed with me by the General Counsel and theRespondent on March 13, 19782 Respondent admits, and I find, that Brown Bros., Inc., is a Michigancorporation which maintains its principal place of business in Lansing.Michigan. At all times material herein, Brown Bros.. Inc., has been engagedin the construction industry as a contractor at various jobsites throughoutthe State of Michigan. During the )ear ending December 31. 1976, a repre-sentative period, Brown Bros., Inc., in the course and conduct of' the above-described operations, purchased in the State of Michigan goods and materi-als valued in excess of $100,000, of which amount goods and materials val-ued in excess of $50,000 were purchased and transported to Michigan di-rectl) from points and places located outside the State of Michigan.Accordingly, Brown Bros., Inc., is an employer engaged in commerce withinthe meaning of' Sec. 2(2), (6), and (7) of the Act. The Union is a labororganization within the meaning of' Sec. 2(5) of the Act238 NLRB No. 64 IRON WORKERS, LOCAL UNION 426Co.. 1970-1,408 hours, 1971--1,716 hours, and 1972-403hours. The list is not exhaustive of all of Carpenter's iron-working experience. In the middle sixties, Carpenter wasnot a member of Local 426 but worked as an ironworker forunion contractors by paying a weekly permit fee to Local426. On June 29, 1966, the Respondent issued a book toCarpenter, indicating that he was a journeyman rodmanand full-fledged member of Local 426. Carpenter main-tained his book for about 3 years but dropped it when hefound that nonmembers were working as ironworkers onunion jobs with permits. Thereafter he continued to work asan ironworker on a permit basis.About 1972 or 1973, Carpenter left the trade and beganto construct houses as a subcontractor. He eventually leftMichigan, moved to Florida. and continued to be a housingcontractor in that State. In 1975. he withdrew his contribu-tion from the Union's pension fund. In 1977, Carpenter wasexperiencing difficulties in the housing business in Florida.He heard that Brown Bros. was employing ironworkers inFlint and returned to Michigan to apply for a job.On Monday, July 18, Carpenter went to the Brown Bros.'field office at the Flint River project and spoke with JohnHill, the job superintendent. Carpenter had worked for Hillyears before on another job. Hill said he had an openingand hired Carpenter. He also told Carpenter he would haveto check with the Union and get straightened out withthem. Carpenter tried to reach the Flint office of Local 426on July) 18 but was unsuccessful. He worked for BrownBros. that day. Early the following morning, Carpenterwent to the Union's Flint office and spoke with Charles J.O'Rourke, the business agent for the upstate portion of theRespondent's territory. He told O'Rourke that Brown Bros.had hired him as a rod buster and asked for a permit.O'Rourke said that the Union no longer issued permits,whereupon the two men got into a short argument. Carpen-ter told O'Rourke that he had worked on union jobs beforeon a permit basis and had been on the job with other non-members who were working on a permit basis. O'Rourketold Carpenter that if he wanted to get reinstated as a mem-ber, he would have to speak with Richard Wheeler, theRespondent's principal business agent, who was located atthe Respondent's main office on Warren Avenue in Detroit.I credit Carpenter's statement that O'Rourke also told himon this occasion that if he went to work without first gettingthe approval of Wheeler, the Respondent would picket thejobsite.Carpenter did not go to work again until Friday. July 23.However, he immediately informed Hill of his conversationwith O'Rourke and told Hill that he would try to get intouch with Wheeler. On Wednesday, Carpenter phonedWheeler in Detroit, told him that he had been hired byBrown Bros., and said that he wanted to get reinstated inthe Union. Wheeler denied his request, telling him that theyhad enough members and did not want any more. Carpen-ter told Hill of this conversation and also phoned theBoard's Regional Office in Detroit and solicited informa-tion concerning the legality of the Respondent's actions.On Thursday, O'Rourke visited the Brown Bros. jobsiteand spoke with Project Manager Terry Baie in Carpenter'spresence. I credit Carpenter's testimony that O'Rourkeasked Carpenter why he did not keep up his book, statingthat if he had done so there would have been no trouble.O'Rourke told Baie that Carpenter was not a qualified rodbuster. He accused Carpenter of trying to stir up troublebetween the Union and Brown Bros. Carpenter denied theallegation. Carpenter also told O'Rourke that he hadchecked with the NLRB and was told that he had a goodcase, but added that he did not want to file a charge if itcould be avoided. O'Rourke testified at the hearing that hespoke with Baie on two or three occasions about Carpenter,"so there wouldn't be a work stoppage."On or about this same day, O'Rourke spoke by phonewith Robert E. Brown, president of Brown Bros., whoseoffice is in Lansing. O'Rourke told Brown to "live up to theagreement," insisted that Carpenter was not a journeymanand was not entitled to be on the job, and asked Brown tofire Carpenter. Brown replied that he could not legally fireCarpenter because, under the law, he had 7 days to join theUnion. Wheeler and O'Rourke then went to Lansing andhad a personal meeting with Brown, They repeated toBrown that they did not consider Carpenter to be a quali-fied journeyman until he had taken and passed a journey-man's equivalency examination.' They finally worked outan agreement to the effect that the Union would withdrawany objection to the employment of Carpenter if he wouldtake and pass this examination.Section 6 of the current agreement between Brown Bros.(and other contractors) and Local 426 provides that theemployer agrees to employ journeymen, apprentices, rein-forcing iron workers, or trainees to perform work coveredby the agreement. Journeyman is defined as either a personwho possesses a journeyman's certificate issued by the Iron-workers International Union or a person who has passed ajourneyman's equivalency examination administered underthe direction of the Reinforcing Iron Workers Apprenticeand Training Fund. The General Counsel levels no attackupon this contract provision per se, but contends that theRespondent's reliance on this provision, under the facts andcircumstances of this case, is pretextual.Under instructions from Brown, Baie told Carpenter onFriday, July 22,4that the Union would withdraw its objec-tions to his employment if he would take the equivalencyexamination. Baie requested him to take the examination.Carpenter refused, stating that the administration and grad-ing of the examination by the Union was open to tamper-ing. Baie then discharged Carpenter, and Carpenter filedthe charge in the instant case. On September 1, the Respon-dent's attorney wrote a letter to Brown Bros. stating thatthe Regional Office had decided to issue a complaint andthat, pending determination of the unfair labor practice al-legation, the Union withdrew its objection to Carpenter'semployment. The letter reiterated that if Carpenter tookand passed the journeyman's equivalency examination, theUnion would have no objection of any kind to Carpenter'semployment. Carpenter was reemployed on or about Sep-tember 9 and was working for Brown Bros. on the date ofthe hearing.From time to time, Brown Bros has employed three or four ironworkerswho were not members of Local 426 but who had passed this examination.Carpenter went to work on July 22 and was assigned to work in the officereading bluepnnts5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Analysis and ConclusionsThe General Counsel requests that I take official noticeof an earlier Board Order and court decree against this Re-spondent and treat them as evidencing a disposition on itspart to violate the law in the area of hiring requirementsand restrictions.5I do so. I have credited Carpenter's testi-mony to the effect that O'Rourke threatened to picket thejobsite if Carpenter worked there without approval fromWheeler. In this context, approval amounted to reinstate-ment as a Union member. Such a statement interferes withCarpenter's Section 7 rights and is a violation of Section8(b)(l)(A) of the Act.I have credited Brown's statement that O'Rourke askedhim, in the course of a telephone call, to discharge Carpen-ter because Carpenter was not a Union member.O'Rourke's own testimony, to the effect that he had variousdiscussions with Baie in order that there might not be awork stoppage, contains the clear inference that a workstoppage might have arisen over the issue of hiring Carpen-ter and that the Union made this possibility known toBrown Bros. In light of this evidence, there is no merit tothe Respondent's contention that it never attempted tocause Brown Bros. to terminate Carpenter.The Respondent's final argument is that it had the rightto object to Carpenter's employment because Carpenterhad not passed the journeyman's equivalency examinationand that the lodging of such an objection amounts to noth-ing more than a request to an employer to abide by thelawful terms of an existing contract. The General Counseladdresses no complaint to the legality of the contract provi-sion in question, so, for purposes of this proceeding, I mustassume that, in a proper case, Local 426 may lawfully re-quest an employer to discharge an employee who has beenhired in contravention to these terms. However, like anyother lawful defense to a discharge or to an attempt tocause a discharge, a legitimate reason such as this contractterm may be seized upon to conceal the real motivationwhich prompts the effort. International Association ofBridge, Structural, Reinforcing and Ornamental Iron Work-ers, Local 75, AFL-CIO (Tyler Reinforcing), 232 NLRB1194 (1978). When this occurs, a pretext exists which doesnot save a respondent from a finding that a violation of theAct has taken place.The clause which the Union invoked to justify the re-moval of Carpenter is designed, at least in part, to assureemployers that the ironworkers they hire are competent andqualified, and that unqualified artisans do not go on a job-site and undermine the image and the bargaining strengthof the craft by drawing high wages for poor work. Therecan be no possible quibble about Carpenter's qualifications.He worked in the trade for years and spent many thousandsof hours performing the tasks which he was hired by BrownBros. to do. He received a membership book from the Re-spondent in 1966 which stated on its face that he was ajourneyman rodman. The Employer knew of Carpenter'squalifications by virtue of past acquaintance and raised no5 Reinforcing Ironworkers Local Union No. 426, International Association ofBridge, Structural and Ornamental Ironworkers, A FL-CIO (Tryco Steel Cor-poration), 192 NLRB 97 (1971), enfd. 81 LRRM 2479. 69 LC ¶ 13,036(C.A.D.C., 1972).objection whatsoever as to his ability to perform the work.In short, a written examination, such as the ones profferedin the record as specimens of the journeyman's equivalencytest, is at best directed at an academic understanding ofwork which Carpenter had been doing for years and hadnothing to do with his actual proficiency. Hence, a require-ment that Carpenter take such an examination to demon-strate his ability to perform the work for which he washired is, on its face, a frivolous requirement.Moreover, the agreement to let Carpenter work if hepassed the test was not asserted by the Respondent at theoutset of his clearance request as being a uniform require-ment imposed upon all jobseekers who do not have IronWorker certificates. Only after considerable negotiation andhard words was this solution hit upon as a compromise toresolve the dispute. The Respondent did not want Carpen-ter to work at all, and it told him so. Carpenter was turneddown when he requested a permit because O'Rourke saidthe Union no longer issued permits. Carpenter then askedfor reinstatement, and Wheeler told him the Union had toomany members and did not want any more. When Carpen-ter argued with O'Rourke's statement that the Union didnot issue any more permits, O'Rourke threatened to picketthe jobsite if Carpenter went to work without Wheeler'sapproval. In none of these confrontations was any mentionmade of a qualifying examination. O'Rourke's statement toCarpenter at the Brown Bros. field office, namely that thistrouble would not have arisen if Carpenter had maintainedhis book, is dispositive of the question that it was lack ofmembership and not his lack of competence whichprompted the Respondent's objections. As in a dischargecase involving an employer respondent, it is motivation andnot justification which determines the propriety of a respon-dent's action. Since the Respondent really wanted BrownBros. to discharge Carpenter because he was not a unionmember and caused his discharge for this reason, it is im-material that it could also advance a plausible cover storyto justify its actions. Accordingly, I find that, by causing thedischarge of Gerald L. Carpenter for reasons related to hisnonmembership in Local 426, the Respondent herein vio-lated Section 8(b)(2) and (I)(A) of the Act.Upon the foregoing findings of fact and upon the entirerecord herein considered as a whole, and pursuant to Sec-tion 10(c) of the Act, I make the following:CONCLUSIONS OF LAWI. Brown Bros., Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent Reinforcing Iron Workers, Local Union426, International Association of Bridge, Structural and Or-namental Iron Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By causing Brown Bros. to discharge Gerald L. Car-penter because he was not a member of the RespondentUnion, the Respondent herein violated Section 8(b)(2) ofthe Act.4. By the conduct set forth in Conclusion of Law 3,above, and by threatening to picket the jobsite of BrownBros. to prevent Gerald L. Carpenter, a nonmember, from6 IRON WORKERS. LOCAL UNION 426working on said site, the Respondent herein violated Sec-tion 8(b)(l)(A) of the Act.5. The unfair labor practices found herein adversely af-fect commerce between the several States, within the mean-ing of Section 2(6) and (7) of the Act.REMFEDYHaving found that the Respondent has violated certainprovisions of the Act, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeactions designed to effectuate the purposes and policies ofthe Act. Since the Respondent engaged in the acts and con-duct found above while being under the proscription of aBoard Order and court decree in an earlier case designed toprevent it from causing unlawful discrimination in employ-ment, I will recommend to the Board a broad order de-signed to prohibit any and all acts of restraint and coercionby this Respondent of Section 7 rights of employees andapplicants. I shall recommend that the Respondent be re-quired to notify Brown Bros.. Inc., in writing that it has noobjection to the employment of Gerald L. Carpenter, not-withstanding the fact that Carpenter has not taken orpassed a journeyman's equivalency test. I shall also requirethat the Respondent make Carpenter whole for any loss ofearnings suffered by him by reason of the discriminationpracticed against him, to be computed in accordance withthe Woolworth formula,' with interest thereon at the ad-justed prime rate used by the U.S. Internal Revenue Servicefor tax payments. Florida Steel Corporation, 231 NLRB 651(1977). 1 will also recommend that the Respondent be re-quired to post a notice informing its members of their rightsand of the results in this case, and to forward signed copiesof said notice to Brown Bros., which the latter may post if itdesires.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section IO(c) of the Act, I make the follow-ing recommended:ship in the Respondent Union. except to the extent thatsuch right to employment may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) of theAct.(c) In any other manner restraining or coercing employ-ees or applicants for employment in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Make whole Gerald L. Carpenter for any loss of payhe may have suffered by reason of the discrimination prac-ticed against him in the manner set forth in the section ofthis Decision entitled "Remedy."(b) Notify Brown Bros.. Inc.. in writing, that it has noobjection to the employment of Gerald IL. Carpenter. not-withstanding the fact that he has not taken nor passed ajourneyman's equivalency test.(c) Post at its business office copies of the attached noticemarked "Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 7. after beingduly signed by the Respondent, shall be posted by it imme-diately upon receipt thereof and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members or job applicantsare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Sign and mail a sufficient number of copies of saidnotice to Brown Bros., Inc.. to post, if they are willing topost said notices in places where they customarily post no-tices to their employees.(e) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."ORDER'Respondent Reinforcing Iron Workers, Local Union 426,International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, Flint, Michigan, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Threatening to picket the Brown Bros. jobsite in or-der to prevent Gerald L. Carpenter from working at saidsite.(b) Causing or attempting to cause Brown Bros., Inc., orany other employer to discharge or refuse employment toGerald L. Carpenter or any other person who is not a mem-ber of Respondent Union because of their lack of member-5F W Woolworth Companv, 90 NLRB 289 (1950).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.APPENDIXNoTICE To MEMBERSPOSTED BY ORDER OF THINATIONAL LABOR REtIATIONS BOARDAn Agency of the United States GovernmentIron Workers Local 426 is posting this notice to complywith the provisions of an order of the National Labor Rela-tions Board. The Order was issued after a hearing whichviolated certain provisions of the National Labor RelationsAct, as amended.WEi WIl. Nor threaten to picket the Brown Bros.jobsite to prevent Gerald L. Carpenter from working.WE WII .I NOT cause or attempt to cause BrownBros., Inc., or any other employer to discharge or re-fuse to hire Gerald L. Carpenter or any other employeebecause he is not a member of Iron Workers Local 426,except to the extent that such right to employment is7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the National LaborRelations Act.WE WILL NOT in any other manner restrain or coerceany employee or applicant for employment in the exer-cise of rights guaranteed to them by Section 7 of theAct.WE WILL make Gerald L. Carpenter whole for anyloss of pay he may have suffered by reason of the dis-crimination practiced against him, with interest.WE WILL notify Brown Bros., Inc., in writing, thatwe have no objection to the employment of Gerald L.Carpenter, notwithstanding the fact that he has nottaken or passed a journeyman's equivalency examina-tion.RFINFOR(IN(; IRON WORKERS, Lo)(AI. UNION 426,INTERNATI()NAi. ASSO( IATII)N () BRII)GE. SIRU(-TURAL AND ORNAMENTAL IRON WORKERS, AFL-CIO8